DETAILED ACTION

Status of Application
Claims 1-22 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,062,722 B2. This is a statutory double patenting rejection.
Instant Application
U.S. Patent No. 11,062,722 B2
Claim 1.
	A method for adapting an audio stream to reduce latency, said method comprising the steps of:
	(a) receiving an audio stream at an audio output, said audio output having a packet buffer and an audio buffer;
	(b) measuring an audio buffer depth of said audio buffer:
	(c) measuring a presentation time margin at an input to the packet buffer;
	(d) comparing said audio buffer depth a depth limit, and said presentation time margin to a time limit; and
	(e) determining an adaptation level based on said comparing.
Claim 1. 
	A method for adapting an audio stream to reduce latency, said method comprising the steps of: 
	(a) receiving an audio stream at an audio output, said audio output having a packet buffer and an audio buffer; 
	(b) measuring an audio buffer depth of said audio buffer; 
	(c) measuring a presentation time margin at an input to the packet buffer; 	(d) comparing said audio buffer depth to a depth limit, and said presentation time margin to a time limit; and 
	(e) determining an adaptation level based on said comparing.

Claims 2-10, 11-15, and 17-22 and is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 8, 9-12, 3-7, 13-15, and 17-22, respectively, of prior U.S. Patent No. 11,062,722 B2.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,062,722 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims perform the same function but with different terminology.
Instant Application
U.S. Patent No. 11,062,722 B2
Claim 16.
	A system for adapting an audio stream to reduce latency, said system comprising: 
	(a) an audio input component capable of receiving an audio stream from a source and transmitting the audio stream, said audio stream having a bit rate; 
	(b) an audio output component capable of receiving the audio stream transmitted by the audio input component, and including a packet buffer and an audio buffer: 
	(c) a computing component capable of determining whether a reduced network capacity exists, and 
	(d) if the reduced network capacity exists, employing an adaptation component to alter the bit rate of the audio stream to a constant latency.
Claim 16. 
	A system for adapting an audio stream to reduce latency, said system comprising: 
	(a) an audio input component capable of receiving an audio stream from a source and transmitting the audio stream, said audio stream having a bit rate; 
	(b) an audio output component capable of receiving the audio stream transmitted by the audio input component, and including a packet buffer and an audio buffer; 
	(c) a computing component using a network capacity metric based on the statistics of the difference between the time the audio stream is to be played and when the audio data stream is received at the audio output component, and 
	(d) if a reduced network capacity exists, employing an adaptation component to alter the bit rate of the audio stream to a constant latency by dividing the audio stream into at least a low stream and a high stream, wherein said low stream is transmitted at a lowest data rate and said high stream is transmitted at a data rate higher than said lowest data rate, and wherein an adaptation employed by the adaptation component is determined by comparing an audio buffer depth to a depth limit and a presentation time margin to a time limit.



Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities:  Claim 1 is directed towards “comparing said audio buffer depth a depth limit.”  The examiner recommends amending the limitation to “comparing said audio buffer depth to a depth limit.” Appropriate correction is required.
Claims 4 and 5 are directed towards “wherein said determining an adaptation is based on.”  The examiner recommends amending the limitation to “wherein said determining an adaptation level is based on.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabri et al (hereinafter Jabri), U.S. Publication No. 2010/0268836 A1, in view of Virdi et al (hereinafter Virdi), U.S. Publication No. 2006/0282566 A1.
Referring to claim 16, Jabri discloses a system for adapting an audio stream to reduce latency, said system comprising:
(a) an audio input component capable of receiving an audio stream from a source and transmitting the audio stream [figs 2A, 2B, 3A, Media Input Handler (equivalent to audio input component) receiving audio from media sources], said audio stream having a bit rate [paragraph 69, audio bit-rate such as 12.2 kbps];
(b) an audio output component capable of receiving the audio stream transmitted by the audio input component [fig. 3A, Media Output Handler receiving audio stream from Media Input Handler], and 
(c) a computing component capable of determining whether a reduced network capacity exists [fig. 3B, Feedback Analyzer, paragraph 78, feedback analyzer that can receive and analyze various feedbacks and network intelligence, and adaptively send the optimization strategy controller commands of bit-rate optimization. The feedbacks and network intelligence can be congestion], and
(d) if the reduced network capacity exists, employing an adaptation component to alter the bit rate of the audio stream to a constant latency [paragraphs 71, 91, 92, the MO can further reduce the media bit-rate if the MO receives a feedback from the network that the network is congested. The MO can reduce the current media bit-rate; The MO achieves bit rate reduction; One technique is to reduce the number of bits allocated to each media frame; For audio, this can involve the selection of a lower bit-rate mode of the codec. Most audio codecs support several compression modes with various quality implications].
Jabri does not explicitly disclose the audio output component including a packet buffer and an audio buffer.
However, Virdi discloses the audio output component including a packet buffer and an audio buffer [paragraphs 21-22, jitter buffer 124, content buffer 128].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Virdi in the invention of Jabri, to implement the audio output component including a packet buffer and an audio buffer, in order to regulate the flow of streamed digital content to prevent problems from occurring [Virdi, paragraphs 1, 5, 6].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cao et al, U.S. Publication No. 2016/0267919 A1, discloses determining a total sampling time length of audio data packets that currently have been read from the buffer and comparing a quantity of audio data packets are that are buffered in the buffer and are not read to a second threshold [fig. 3].
Stoica et al, WO 2010/112975 A1, discloses “For example, US patent no. 7,346,005 describes a jitter buffer arrangement with adaptive playout of digital packet audio. The jitter buffer arrangement disclosed in this patent calculates jitter delay based upon comparing the arrival time of a current data packet with an expected receive time of the current packet, which is determined from the duration (packet length) and receive time of a previous packet. The difference in the arrival time and the expected receive time or jitter delay is maintained on a running average in real time and is used to set the buffer delay of the jitter buffer when appropriate to allow for proper playout of the received data packets” [pp. 2-3].
Lee et al, U.S. Publication No. 2018/0295050 A1, discloses the de jitter buffer control circuitry 130 (or the processor 126) may maintain the running average of DELAY_WINDOW_SIZE number of audio packets and identify the mean delay (denoted “window_avg”). The de-jitter buffer control circuitry 130 (or the processor 126) can calculate the average of the next CONVERGE_WINDOW_SIZE number of audio packets and identify a mean delay (denoted “new_avg”) of the next CONVERGE_WINDOW_SIZE number of audio packets. If the absolute difference between new_avg and window_avg is within a convergence threshold (denoted “CONVERGE_THRESHOLD”), the mean delay is determined to be converged (denoted “running_avg”). If the new_avg differs from the window_avg by more than CONVERGE_THRESHOLD, the de-jitter buffer control circuitry 130 (or the processor 126) temporarily disables use of the arrival delay value 142 to determine whether to adjust the target delay and the de jitter buffer control circuitry 130 (or the processor 126) repeats the process to identify an acceptable (e.g., converged) value for the arrival delay value 142 [paragraph 80].
Harumoto et al, U.S. Publication No. 2002/0004840 A1, discloses comparing a presentation time of every frame structuring the stream data to be transmitted with a current time, and skipping transmitting any frame whose presentation time is older than the current time [paragraph 61].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181